Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The amendments filed on January 15, 2021 have been received.
Claims 21, 24, 25 and 27-40 are pending in this application and were examiner on the merits.

Answer to Arguments:
Withdrawn Rejection(s):
The rejection of claims 24 and 39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn due to the amendments to claims 24 and 39 filed on 1/15/2021.
The previous rejection of claims 21, 24, 25 and 27-30 under 35 U.S.C. 103(a) as being unpatentable over Jönsson et al. in view of Palonen et al. and Dotson et al., the previous rejection of claims 21, 24, 25 and 27-31 under 35 U.S.C. 103(a) as being unpatentable over Jönsson et al. in view of Palonen et al. as applied to claims 21, 24, 25 and 27-30 above, and further in view of Zyl e al., the previous rejection of claims 21, 24, 25, 27-30 and 32 under 35 U.S.C. 103(a) as being unpatentable over Jönsson et al. in view of Palonen et al. as applied to claims 21, 24, 25 and 27-30 above, and further in view of Berson et al., the previous rejection of claims 33-39 under 35 U.S.C. 103(a) as being unpatentable over Jönsson et al. in view of Palonen et al., and the previous rejection of claims 33-40 under 35 U.S.C. 103(a) as being unpatentable over Jönsson et al. in view of Palonen et al. as applied to claims 33-39 above, and further in view of Berson et al., are withdrawn due to the amendments to the claims filed on 1/15/2021.

Applicant arguments with respect to the above-mentioned rejections are moot because the rejections are withdrawn, and further in view of new ground(s) of rejection issued due to the amendments to the claims (21 and 33) filed on 1/15/2021.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim interpretation:
For examination purposed and giving the claims the broadest reasonable interpretation in light of the specification, solids is being interpreted as mainly lignin and polysaccharides (see applicant’s specification paragraph [0054]).

Claims 21, 24, 25 and 27-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over previously cited Jönsson et al. in view of Palonen et al., Dotson et al. and Varga et al. (BIOTECHNOLOGY AND BIOENGINEERING, 2004, Vol. 88, No. 5, p. 567-574).

Regarding claim 21, Jönsson et al. teach a process for producing a fermentation product from lignocellulose-containing material, comprising the steps of: (a) pre-treating lignocellulose-containing material (pre-treating wood by impregnating with SO2 and steam, and formation of a hydrolysate) (see for example, p.692 left-hand column “Materials & Methods" 3rd and 4th paragraphs), (b) detoxifying comprising subjecting the pre-treated lignocellulose-containing material to one or more phenolic compound oxidizing enzymes and/or one or more enzymes exhibiting peroxidase activity with one or more laccases and/or one or more peroxidases (detoxifying lignocellulosic hydrolysate with a laccase enzyme and/or a lignin peroxidase enzyme or both) (see for example, p.692 1st column “Materials & Methods" last paragraph-continued on right-hand column 1st paragraph), and further teach (d) nd paragraph lines 1-3).
Regarding claim 24, Jönsson et al. teach wherein the solids after pre-treating the lignocellulose-containing material in step (a) are removed/separated from the liquor before detoxification (filtering the lignocellulose-containing compound after pretreatment, removing solids and collecting the filtrate) (p.692 1st column “Materials & Methods" 3rd paragraph).
Regarding claim 25, Jönsson et al. teach wherein the lignocellulose-containing material is chemically, mechanically and/or biologically pre-treated in step (a) (pre-treating wood by impregnating with SO2 and steam) (see for example, p.692 left-hand column “Materials & Methods" 3rd).
Regarding claim 27, Jönsson et al. teach wherein the fermenting organism is a yeast strain of the genus Saccharomyces (Saccharomyces cerevisiae) (see for example, p. 692 right-hand column 2nd paragraph).
Regarding claim 28, Jönsson et al. teach wherein the fermentation product is an alcohol (fermentation of the detoxified hydrolysate to form ethanol) (see for example, p. 692 right-hand column 2nd paragraph).
Regarding claim 29, Jönsson et al. teach wherein the pre-treated lignocellulose-containing material is detoxified in step (b) with one or more laccases (detoxifying lignocellulosic hydrolysate with a laccase enzyme and/or a lignin peroxidase enzyme or both) (see for example, p.692 1st column “Materials & Methods" last paragraph-continued on right-hand column 1st paragraph),
Regarding claim 30, Jönsson et al. teach wherein the pre-treated lignocellulose-containing material is detoxified in step (b) with one or more peroxidases (detoxifying lignocellulosic hydrolysate with a laccase enzyme and/or a lignin peroxidase enzyme or both) (see for example, p.692 1st column “Materials & Methods" last paragraph-continued on right-hand column 1st paragraph),


However, Jönsson et al. teach % solids in the lignocellulose-containing material is from 20%-32% (hardwood and softwood in general contains 20%-25% and 26-32% lignin respectively) (see for example, p. 692 left-hand column 2nd paragraph). 
In addition, Varga et al. teach dry solids content of the pre-treated lignocellulose-containing material during hydrolysis is in the range of 5-50% by weight (alkaline and acidic wet oxidation pretreated corn stover at 8-20% dry matter or DM during SSF) (see for example, Abstract and p. 569 right-hand column 2nd paragraph and p. 571 Table 1 first row % DM).
Therefore, because the type of the lignocellulose-containing material being pre-treated in the method is not stipulated the claimed dry solids content of the pre-treated lignocellulose-containing material during hydrolysis is in the range of 5-50% by weight would have been obvious in view of the combined teachings of Jönsson et al. and Varga et al. and would have been optimized by a person of ordinary skill in the art at the time of the invention.
Moreover, Palonen et al. teach hydrolyzing a pre-treated, detoxified lignocellulose-containing material with one or more cellulases (hydrolysis of steam-pretreated softwood or SPS with simultaneous and sequential combinations of laccase with cellulases) increased sugar yield, which would improve the ethanol production processes downstream (see for example, Abstract, p. 551 right-hand column 2nd paragraph and p. 555 both columns, and p. 556 right-hand column last paragraph and right-hand column 3rd paragraph). 
Therefore, a person of ordinary skill in the art at the time the invention was made knowing that hydrolyzing a pre-treated, detoxified lignocellulose-containing material with one or more cellulases increase sugar yield and improve ethanol production downstream (as taught by Palonen), would have .


Claims 21, 24, 25 and 27-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over previously cited Jönsson et al. in view of Palonen et al. and Varga et al. (BIOTECHNOLOGY AND BIOENGINEERING, 2004, Vol. 88, No. 5, p. 567-574) as applied to claims 21, 24, 25 and 27-30 above, and further in view of previously cited Zyl e al. 

The combined teachings of Jönsson et al., Palonen et al. and Varga et al. with respect to limitations of claims 21, 24, 25 and 27-30 were discussed above in detail.

	Moreover, regarding claim 31, wherein the hydrolysis and the fermentation are simultaneous, Zyl et al. teach simultaneous hydrolysis and the fermentation during the process for producing a fermentation product from lignocellulose-containing material (hydrolysis and fermentation steps combined to ferment pretreated biomass during bioprocessing lignocellulose to bioethanol, consolidating bioprocessing or CBP), and further teach this would lower cost (see for example, p. 206 1st and 2nd paragraphs, and p. 207 figure 1 and legend). 
.

Claims 21, 24, 25, 27-30 and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over previously cited Jönsson et al. in view of Palonen et al., Dotson et al. and Varga et al. (BIOTECHNOLOGY AND BIOENGINEERING, 2004, Vol. 88, No. 5, p. 567-574) as applied to claims 21, 24, 25 and 27-30 above, and further in view of Berson et al.

The combined teachings of Jönsson et al., Palonen et al. and Varga et al. with respect to limitations of claims 21, 24, 25 and 27-30 were discussed above in detail.

Moreover, regarding claim 32, the lignocellulose-containing material comprises corn stover or corn fiber, Berson et al. teach lignocellulose-containing material comprising corn stover or corn fiber for ethanol production (pretreated corn stover slurry) (see for example, p. 613 “Materials and Methods”, and p. 614 “Results and Discussion”).
.

Claims 33-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over previously cited Jönsson et al. in view of Palonen et al. and Varga et al. (BIOTECHNOLOGY AND BIOENGINEERING, 2004, Vol. 88, No. 5, p. 567-574).
Regarding claim 33, Jönsson et al. teach a process for producing a fermentation product, comprising the steps of: (a) pre-treating a lignocellulose-containing material (pre-treating wood, impregnated with SO2 and steam, and formation of a hydrolysate) (see for example, p.692 left-hand column “Materials & Methods" 3rd and 4th paragraphs) and c) detoxifying, wherein the detoxification is with one or more laccases and/or one or more peroxidases and the fermentation is with a fermenting organism (detoxifying lignocellulosic hydrolysate with a laccase enzyme and/or a lignin peroxidase enzyme or both) (see for example, p.692 1st column “Materials & Methods" last paragraph-continued on right-hand column 1st paragraph), and fermenting the pre-treated, hydrolyzed lignocellulose- containing material (fermenting using a fermenting organism, ethanol fermentation, etc.) (see for example, p.692 right-hand column 2nd paragraph lines 1-3).
2 and steam) (see for example, p.692 left-hand column “Materials & Methods" 3rd).
Regarding claim 35, Jönsson et al. teach wherein the pre-treated, hydrolyzed lignocellulose- containing material is detoxified with one or more laccases (detoxifying lignocellulosic hydrolysate with a laccase enzyme and/or a lignin peroxidase enzyme or both) (see for example, p.692 1st column “Materials & Methods" last paragraph-continued on right-hand column 1st paragraph),
Regarding claim 36, Jönsson et al. teach wherein the pre-treated, hydrolyzed lignocellulose- containing material is detoxified with one or more peroxidases (detoxifying lignocellulosic hydrolysate with a laccase enzyme and/or a lignin peroxidase enzyme or both) (see for example, p.692 1st column “Materials & Methods" last paragraph-continued on right-hand column 1st paragraph),
Regarding claim 37, Jönsson et al. teach wherein the fermenting organism is a yeast strain of the genus Saccharomyces (Saccharomyces cerevisiae) (see for example, p. 692 right-hand column 2nd paragraph).
Regarding claim 38, Jönsson et al. teach wherein the fermentation product is an alcohol (alcohol (fermentation of the detoxified hydrolysate to form ethanol) (see for example, p. 692 right-hand column 2nd paragraph).
Regarding claim 39, further comprising removing/separating the solids after pre-treating the lignocellulose-containing material from the liquor before detoxification (filtering the lignocellulose-containing compound after pretreatment, removing solids and collecting the filtrate) (p.692 1st column “Materials & Methods" 3rd paragraph).
Regarding the added limitation of claim 33, Jönsson et al. do not teach the dry solids content of the pre-treated lignocellulose-containing material after pretreatment (from step a) during hydrolysis is in the range of 5-50% by weight, and do not teach hydrolyzing the pre-treated lignocellulose-containing 
However, Jönsson et al. teach % solids in the lignocellulose-containing material is from 20%-32% (hardwood and softwood in general contains 20%-25% and 26-32% lignin respectively) (see for example, p. 692 left-hand column 2nd paragraph). 
In addition, Varga et al. teach dry solids content of the pre-treated lignocellulose-containing material during hydrolysis is in the range of 5-50% by weight (alkaline and acidic wet oxidation pretreated corn stover at 8-20% dry matter or DM during SSF) (see for example, Abstract and p. 569 right-hand column 2nd paragraph and p. 571 Table 1 first row % DM).
Therefore, because the type of the lignocellulose-containing material being pre-treated in the method is not stipulated the claimed dry solids content of the pre-treated lignocellulose-containing material during hydrolysis is in the range of 5-50% by weight would have been obvious in view of the combined teachings of Jönsson et al. and Varga et al. and would have been optimized by a person of ordinary skill in the art at the time of the invention.
Moreover, Palonen et al. teach hydrolyzing a pre-treated lignocellulose-containing material with one or more cellulases (hydrolysis of steam-pretreated softwood or SPS with simultaneous and sequential combinations of laccase with cellulases) increased sugar yield, and in order to improve the ethanol production processes (see for example, Abstract, p. 551 right-hand column 2nd paragraph and p. 555 both columns, and p. 556 right-hand column last paragraph and right-hand column 3rd paragraph). 
Therefore, a person of ordinary skill in the art at the time the invention was made knowing that hydrolyzing a pre-treated lignocellulose-containing material with one or more cellulases increase sugar yield which can improve ethanol production downstream (as taught by Palonen), would have been motivated to apply the teachings of prior art and modify the method taught by Jönsson et al. according to the teachings of Palonen et al. with a reasonable expectation of success in hydrolyzing the pre-treated, detoxified lignocellulose-containing material with one or more cellulases before fermentation. Because Jönsson et al. teach a process for producing a fermentation product from lignocellulose-containing 
In addition, the claimed simultaneously detoxifying and fermenting, would have been obvious in light of the “sequential detoxifying and fermenting” taught during the process of Jönsson et al. (Also, see MPEP 2144.04 V.).

Claims 33-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over previously cited Jönsson et al. in view of Palonen et al. and Varga et al. (BIOTECHNOLOGY AND BIOENGINEERING, 2004, Vol. 88, No. 5, p. 567-574) as applied to claims 33-39 above, and further in view of previously cited Berson et al.
The combined teachings of Jönsson et al. Palonen et al. and Varga et al. with respect to limitations of claims 33-39 were discussed above in detail.

Regarding claim 40, Berson et al. teach lignocellulose-containing material comprising corn stover or corn fiber for ethanol production (pretreated corn stover slurry) (see for example, p. 613 “Materials and Methods”, and p. 614 “Results and Discussion”).
Therefore, in view of the above teachings, a person of ordinary skill in the art at the time the invention was made would have been motivated to substitute the lignocellulosic material comprising corn stover or corn fiber taught by Berson et al. for the lignocellulosic material in the process for producing a fermentation product from lignocellulose-containing material (combined teachings of Jönsson et al., Palonen et al. and Varga et al.) with a reasonable expectation of success in providing the claimed steps of 

Conclusion:
No claim(s) is allowed at this time.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083.  The examiner can normally be reached on IFP, in general, Monday - Friday, 8:00 AM -4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651